DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonami Kenzo et al. (WO 2018/110598) in view of Kiesewetter et al. (US 2018/0244367).
Regarding claims 1 and 5, Nonami Kenzo et al. discloses an abnormality detection device  for a rotary wing unit (Abstract), the rotary wing unit including a plurality of rotary wings (Fig. 1), the abnormality detection device comprising a controller (103a) configured to acquire at least one of a correlation at a time of normal operation between operation parameters related to the rotary wings and a correlation at a time of abnormal operation between the operation parameters (via 105b), and detect abnormality of the rotary wing unit, based on a correlation at a time of actual operation between the operation parameters and at least one of the correlation at the time of normal operation and the correlation at the time of abnormal operation (Nonami Kenzo et al. discusses the use of fault detection program 105b to measure the values of speed, pitch angle, etc., in order to detect a correlation of normal operation and abnormal operation). Nonami Kenzo et al. fail to teach that the rotary wings are coaxially disposed. However, Kiesewetter et al. discloses a multirotor aircraft (Fig. 1) having a plurality of rotary wings (7a, 8a) that is coaxially disposed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a plurality of rotor coaxially disposed as shown in Kiesewetter et al. in the aircraft of Nonami Kenzo et al. in order to provide a rotor system that has better maneuverability, increased stability, and noise reduction.
Regarding claim 2, Nonami Kenzo et al. as modified by Kiesewetter et al. discloses that the rotary wing unit includes a duct (Fig. 1, Kiesewetter et al.), and the rotary wings are disposed in the duct.  
Regarding claim 3, Nonami Kenzo et al. as modified by Kiesewetter et al. discloses that the operation parameters include a rotational speed of a motor that rotates the rotary wing (description of Fig. 28, Nonami Kenzo et al.).  
Regarding claim 4, Nonami Kenzo et al. as modified by Kiesewetter et al. disclose that the rotary wing unit is configured to change a pitch angle of the rotary wing; and the operation parameters include a pitch angle of the rotary wing (description of Fig. 28, Nonami Kenzo et al.).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642